Title: From John Adams to Elkanah Watson, 16 September 1812
From: Adams, John
To: Watson, Elkanah



Dear Sir
Quincy Septr 16. 1812

Inter Arma Silent leges, is what We call an old Saying. I hope that Scientiæ  will not be added.
You may raise wheat when you will, by ploughing and harrowing deep enough, by plenteous manure, and by early Sowing: But while the Price is depressed by immense importations from the Southward, it never will repay the Expence. Full fifty five Years have I observed enquired, read reflected, and tried experiments on this Subject. The Result is total despair of introducing the culture of Wheat on any other Terms.
Let me tell you, my Friend, there are no fanatics in Religion no Visionaries in Phylosophy, no Heroes in an Army or a Navy: No, nor any Misses in dancing or Musick, more enthusiastick, than the Devotees of Agriculture and Horticulture. They are more harmless, and more innocent to be Sure.
You will get no Aid from Boston. Commerce, Litterature, Science, Theology are all against you; nay Medicine, History and University, and Universal Politicks are against you might be added. I cannot, or will not be more explicit.
The fall of Hull, may have thunderstruck all, but it was clearly foreseen and confidently expected by Some, to my Knowledge.
Not an Anthill, not a Single Atom of “Arnoldism” was in the Business. But Sheer Ignorance, Inconsideration and Incapacity enough , both in Administration and Execution.. If one grain of common Sense had been used nothing would have been attempted, without a commanding Superiority of Naval Forces upon all The Lakes.
As to the illuminations and rejoicings at Montreal, I Should not wonder if they Should threaten to march to Boston, New York and Phyladelphia and conquer The United States from Mississippi to St. Croix, as confidently as Hull threatened to overwhelm upper Canada.
Now the Tomahawk will compel the Southern States to be warlike, or to do justice to the Northern by consenting to a Navy.I rely upon your honour, in which I have entirely Confidence.  Your Friend & servt.

John Adams
